Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/2020 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references (new embodiment) being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 4-16, 19-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odnoblyudov (US 20190172709).

Regarding claim 1. (Currently Amended) Odnoblyudov discloses A semiconductor device, comprising: 
a composite substrate 100 (Fig 1; same as 1010 in Fig 10C, [0109]) comprising a base 110/112 and a conductive layer 114, 
wherein the conductive layer continuously contacts and covers a surface of the base (Fig 1: 114 continuously contacts and covers a surface of 112), and 
the conductive layer is electrically isolated from any conductive component (Fig 1/Fig 10C);
a dielectric layer 116 covering the conductive layer (Fig 1), 
wherein the conductive layer is disposed between the dielectric layer and the base (Fig 1); 
a GaN-containing composite layer (Fig 10B: the layers above 1010) disposed on the composite substrate; 
a gate electrode 1041 disposed on the GaN-containing composite layer (Fig 10C); 
a source electrode 1039 and a drain electrode 1043 disposed on the GaN-containing composite layer and at two opposite sides of the gate electrode (Fig 10C).



Regarding claim 5. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1, wherein the conductive layer comprises a conductive material having a melting point equal to or higher than 1400°C ([0044]: because of polysilicon).

Regarding claim 6. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1, wherein a thickness of the conductive layer is in a range of 50nm to 500nm [0043].

Regarding claim 7. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1, wherein the conductive layer comprises a conductive material resistant to a thermal process at a temperature greater than 600 oC ([0044]: because of polysilicon).

Regarding claim 8. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1, wherein the base comprises a ceramic material layer 110 [0040] and an insulating layer 112 encapsulating (Fig 1) the ceramic material layer.



Regarding claim 10. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1, wherein the base is disposed between the GaN-containing composite layer and the conductive layer (Fig 1/Fig 10C).

Regarding claim 11. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1, wherein the conductive layer has a first surface (Fig 1: the outer surface of the 114) and a second surface (Fig 1: the inner surface of the 114) opposite the first surface, wherein the dielectric layer covers the first surface of the conductive layer (Fig 1).

Regarding claim 12. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 11, wherein the second surface of the conductive layer directly contacts and covers an upper surface of the base (Fig 1), while the GaN-containing composite layer, the gate electrode, the source electrode and the drain electrode are disposed above the first surface of the conductive layer (Fig 1).

Regarding claim 13. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 11, wherein the second surface of the conductive layer directly contacts and covers a lower surface (the lower side surface of 112/110) of the base (Fig 

Regarding claim 14. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1, wherein the GaN-containing composite layer comprises a buffer layer 1020, a channel layer 1021 on the buffer layer and a barrier layer 1023 on the channel layer (Fig 10C).

Regarding claim 15. (Currently Amended) Odnoblyudov discloses A method of manufacturing a semiconductor device, comprising: 
providing a base 112/110 (Fig 1); 
forming a conductive layer 114 on the base (Fig 1), 
wherein the conductive layer continuously contacts and covers a surface of the base (Fig 1); 
forming a dielectric layer 116 to cover the conductive layer (Fig 1), 
wherein the conductive layer is positioned between the dielectric layer and the base (Fig 1), and the conductive layer is electrically isolated from any conductive component (Fig 1); 
forming a GaN-containing composite layer (Fig 10B: the layers above 1010) above the base; 
forming a source electrode 1039 and a drain electrode 1043 on the GaN-containing composite layer (Fig 10C); and 

wherein the gate electrode is located between the source electrode and the drain electrode (Fig 10C).

Regarding claim 16. (Original) Odnoblyudov discloses The method as claimed in claim 15, wherein the conductive layer comprises a metal, an alloy, a metal nitride, polysilicon [0044] or a combination thereof.

Regarding claim 19. (Original) Odnoblyudov discloses The method as claimed in claim 15, wherein the conductive layer comprises a conductive material having a melting point equal to or higher than 1400°C ([0044]: because of polysilicon).

Regarding claim 20. (Original) Odnoblyudov discloses The method as claimed in claim 15, wherein a thickness of the conductive layer is in a range of 50nm to 500nm [0043].

Regarding claim 21. (Original) Odnoblyudov discloses The method as claimed in claim 15, wherein the base comprises a ceramic material layer 110 [0040] and an insulating layer 112 encapsulating the ceramic material layer (Fig 1), and the conductive layer covers a surface of the insulating layer (Fig 1).

Regarding claim 22. (Original) Odnoblyudov discloses The method as claimed in claim 15, wherein the GaN-containing composite layer is formed on the dielectric layer 


Regarding claim 26. (Original) Odnoblyudov discloses The method as claimed in claim 15, wherein forming the GaN-containing composite layer comprises: 
forming a buffer layer 1020 (Fig 10B); 
forming a channel layer 1021 on the buffer layer (Fig 10B); and 
forming a barrier layer 1023 on the channel layer (Fig 10B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odnoblyudov (US 20190172709).

Regarding claim 3. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1. But Fig 1 of Odnoblyudov does not disclose wherein the conductive layer comprises Ti, Ta, W, Nb, Mo, V, an alloy or a nitride comprising a metal thereof.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in the Fig 1 of Odnoblyudov to have the material of the embodiment shown in the Fig 4 of Odnoblyudov for the purpose of providing enhanced conductivity using metallic material and also providing robust support. 

Regarding claim 4. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 1. But Fig 1 of Odnoblyudov does not disclose wherein the conductive layer comprises Ti [0066], Ta, W, Nb, Mo, V, TaAl, TiW, TiN, TaN, TiAlN, TaAlN, WN, NbN, MoN, VN or a combination thereof.
However, Fig 4 of Odnoblyudov discloses wherein the conductive layer comprises Ti [0066], Ta, W, Nb, Mo, V, TaAl, TiW, TiN, TaN, TiAlN, TaAlN, WN, NbN, MoN, VN or a combination thereof.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in the Fig 1 of Odnoblyudov to have the material of the embodiment shown in the Fig 4 of Odnoblyudov for the purpose of providing enhanced conductivity using metallic material and also providing robust support. 

Regarding claim 17. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 15. But Fig 1 of Odnoblyudov does not disclose wherein the 
However, Fig 4 of Odnoblyudov discloses wherein the conductive layer comprises Ti [0066], Ta, W, Nb, Mo, V, an alloy or a nitride comprising a metal thereof. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in the Fig 1 of Odnoblyudov to have the material of the embodiment shown in the Fig 4 of Odnoblyudov for the purpose of providing enhanced conductivity using metallic material and also providing robust support. 

Regarding claim 18. (Original) Odnoblyudov discloses The semiconductor device as claimed in claim 15. But Fig 1 of Odnoblyudov does not disclose wherein the conductive layer comprises Ti, Ta, W, Nb, Mo, V, TaAl, TiW, TiN, TaN, TiAlN, TaAlN, WN, NbN, MoN, VN or a combination thereof.
However, Fig 4 of Odnoblyudov discloses wherein the conductive layer comprises Ti [0066], Ta, W, Nb, Mo, V, TaAl, TiW, TiN, TaN, TiAlN, TaAlN, WN, NbN, MoN, VN or a combination thereof.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in the Fig 1 of Odnoblyudov to have the material of the embodiment shown in the Fig 4 of Odnoblyudov for the purpose of providing enhanced conductivity using metallic material and also providing robust support. 

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming the GaN- containing composite layer on an upper surface of the base, followed by turning the base upside down and then forming the conductive layer to cover a lower surface of the base”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826